Citation Nr: 1028121	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  07-36 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Whether an overpayment of $2,995.57 of compensation benefits 
was properly created.

2. Entitlement to a waiver of recovery of an overpayment of 
$2,995.57 of compensation benefits. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1968 to November 1969.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a decision in September 2003 by the Committee on Waiver 
and Compromises (Committee) at the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Portland, Oregon.  

In December 2008, the Board remanded the case for further 
development.  As the requested development has been substantially 
completed, no further action to ensure compliance with the remand 
directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. In a statement received on March 19, 2001, the Veteran 
notified VA that he was incarcerated as of January 16, 2001, and 
he requested apportionment of his remaining compensation.   

2. In January 2002, the RO notified the Veteran that his VA 
compensation benefits were being reduced to the 10 percent rate 
because of his incarceration on January 16, 2001, resulted in the 
overpayment of $2,995.57. 

3. In July 2002, the RO apportioned the remaining of the 
Veteran's compensation to his dependent children, effective April 
1, 2001. 








4. The overpayment of $2.827.00 of compensation benefits was the 
result of VA's failure to properly account for apportionment of 
all of the compensation paid to the incarcerated Veteran under 
38 C.F.R. § 3.665(e).

5. The overpayment of $168.57, of compensation benefits were 
properly created, but recovery of the overpayment would be 
against equity and good conscience, as the recovery would nullify 
the objective for which benefits were intended.  


CONCLUSIONS OF LAW

1.  The overpayment of compensation benefits in the amount of 
$2.827.00 was based on a VA error of judgment, and the 
overpayment was not properly created.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. § 3.665(e) (2009).

2.  The overpayment of compensation benefits in the amount of 
$168.57, was properly created, but the Veteran is entitled to 
waiver of recovery of the overpayment.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. §§ 1.962, 1.965(a)(4) (2009). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

The VCAA provisions do not apply to a case involving the waiver 
of recovery of overpayment.  Barger v. Principi, 16 Vet. App. 132 
(2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Facts and Analysis

The Veteran argues that he was improperly charged with an 
overpayment of VA compensation benefits.  The Veteran does not 
challenge the actual amount of the overpayment, $2,995.57. 

The issue of the validity of a debt, resulting from the 
overpayment, is a threshold determination that must be made prior 
to a decision on a request for waiver of the indebtedness.  
Schaper v. D erwinski, 1 Vet. App. 430 (1991).

The validity of debt may be challenged if the overpayment was 
caused by VA error. In this case, the Veteran must show that he 
was not guilty of an act of commission or omission which, in 
whole or in part, caused the erroneous award of benefits and had 
no knowledge thereof and VA committed an error of judgment (e.g., 
the VA fails to properly interpret, understand and follow 
existing Department instructions or regulatory or statutory 
requirements).   VAOPGCPREC 2-90.

As there is no factual dispute as to the amount of the 
overpayment, the Board will first address how the overpayment was 
calculated before addressing whether the overpayment was properly 
created. 

The Amount of the Overpayment 

The record shows that the Veteran's combined service-connected 
disability rating is 30 percent.  

In a statement received on March 19, 2001, the Veteran notified 
VA that he was incarcerated as of January 16, 2001, and he 
requested that the remainder of his compensation benefits be 
apportioned.  VA and the Prisoner Computer Match system show that 
the Veteran's date of confinement for a felon conviction was 
January 16, 2001.  

In January 2002, the RO notified the Veteran that his VA benefits 
were being reduced to the rate of 10 percent because of his 
incarceration on January 16, 2001, as of March 18, 2001, 
resulting in a retroactive overpayment of $2,995.57. 

When a veteran with a service-connected disability rated at 20 
percent or more is incarcerated in a state penal institution in 
excess of 60 days for conviction of a felony, compensation will 
not be paid at an amount that exceeds the rate under 38 U.S.C.A. 
§ 1114(a), that is, the rate of 10 percent, beginning on the 61st 
day of incarceration.  38 C.F.R. § 3.665(d). 

In January 2001, the Veteran's compensation benefits amounted to 
$490.00, which included compensation for his dependent children. 

A VA audit shows that the overpayment covered the period from 
March 18, 2001, beginning the 61st day of incarceration, to 
December 31, 2001, as follows:   

From March 18, 2001, to March 31, 2001, the rate of 10 
percent was calculated as $101.00, leaving a difference of 
$389.00 ($490.00 - $101.00 = $389), resulting in an 
overpayment of $168.57 (1 month prorated = 168.57). 

From April 1, to June 30, 2001, the rate of 10 percent 
remained at $101.00, leaving a difference of $389.00 
($490.00 - $101.00 = $389), resulting in an overpayment of 
$1,167.00 (3 months x 389 = 1,167).  

From July 1, 2001, to November 30, 2001, the rate of 10 
percent remained at $101.00, but due to a change in a 
dependency status, the Veteran's compensation was reduce to 
$376.00, leaving a difference of $275.00 
($376 - $101.00 = $275), resulting in an overpayment of 
$1,375.00 
(5 months x 275 =  1,375). 

From December 1, 2001, to December 31, 2001, the rate of 10 
percent was increased to $103.00, plus a change in 
dependence status, the Veteran's compensation was $388.00 
($388 - $103.00 = $285), resulting in an overpayment of 
$285.00 (1 month x 285 = 285).
On the basis of the VA audit, the total overpayment was 
calculated as $2,995.57 ($168.57 + $1,167.00 +$1.375.00 + 
$285.00 = $2,995.57).  

Validity of Debt 

While the audit establishes that the amount of the overpayment 
was calculated properly on the basis of the Veteran's 
compensation benefits, namely, the calculate rate of 10 percent 
and the difference between the rate of 10 percent and the excess 
of compensation over 10 percent, the next inquiry is whether the 
overpayment was the result of fault on the part of the Veteran or 
on the part of VA or due both the fault of the Veteran and VA. 

On March 19, 2001, VA received notification from the Veteran of 
his incarceration as of January 16, 2001, and his request of 
apportionment of the remainder of his compensation benefits.  

In January 2002, the Veteran was notified that his VA 
compensation benefits were being reduced to the 10 percent rate 
because of his incarceration on January 16, 2001, resulted in the 
overpayment of $2,995.57.  At this point, based on the evidence 
of record, the overpayment was properly created because the 
Veteran was not entitled to compensation in excess of 10 percent 
while incarcerated for more than 60 days.    

All or part of compensation not paid to an incarcerated veteran 
may be apportioned to the veteran's children on the basis of 
individual need.  38 C.F.R. § 3.665.

In July 2002, the RO made a special apportionment of the 
remainder of the Veteran's compensation to his dependent children 
because of hardship, that is, in excess of the rate of 10 
percent.  The apportionment was granted effective April 1, 2001, 
which covered all but the period of March 18, 2001, to March 31, 
2001, of the overpayment.  


There was no retroactive payment of the apportionment as there 
was a running award, that is, the Veteran had already received 
compensation in excess of 10 percent that could have been 
apportioned, which preceded the decision to apportion the 
remainder of the Veteran's compensation.  The Veteran could not 
be paid twice, both as compensation in excess of the rate of 10 
percent and as an apportionment. 

As the amount of the apportionment in excess of 10 percent, 
covering the period from April 1, 2001, to December 31, 2001, 
($2,995.57 - $168.57 = $2827.00) is equal to the amount the 
Veteran was actually paid, no overpayment was created.  Stated 
differently, the Veteran cannot be charged with an overpayment 
because he was entitled to apportionment from April 1, 2001, to 
December 31, 2001, equal to the actually amount of compensation 
he was paid for the same period.  

And the apportionment was not considered in calculating the 
overpayment, which amounts to error by VA.  The failure to 
consider the apportionment was not due to an act of commission or 
omission by the Veteran and he had no knowledge of the error as 
his compensation would have remained the same either as 
compensation or as an apportionment.  

For these reasons, the overpayment of $2827.00, covering the 
period from April 1, 2001, to December 31, 2001, was not properly 
created and the overpayment was solely the result of VA error in 
judgment and this portion of the debt cannot legally be charged 
to the Veteran.

The Remaining Overpayment of $168.57 

As the apportionment did not cover the period from March 18, 
2001, to March 31, 2001, there is an overpayment of $168.57.  As 
the Veteran was not entitled to compensation in excess of 10 
percent and the period was not covered by the apportionment of 
the remainder of the Veteran's compensation, following the 60 day 
of his incarceration, the Veteran was not entitled to $168.57, 
and the overpayment was properly created. 

Recovery of an overpayment will be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the part 
of the person seeking a waiver and if the recovery of the 
indebtedness from the payee who received such benefits would be 
against equity and good conscience.  38 U.S.C.A. § 5302; 38 
C.F.R. §§ 1.963, 1.965.

The phrase "equity and good conscience" means the arrival at a 
fair decision between the obligor and the Government.  In making 
this determination, consideration will be given whether 
withholding of the benefit or recovery would nullify the 
objective for which the benefits were intended. 38 U.S.C.A. § 
5302; 38 C.F.R. § 1.965(a).

The standard of "equity and good conscience" will be applied when 
the facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights. The decision reached should not be unduly 
favorable or adverse to either side. 38 C.F.R. § 1.965(a).

The Committee on Waiver and Compromises found no evidence of 
fraud, misrepresentation, or bad faith on the part of the Veteran 
in requesting a waiver of the overpayment.  The Committee also 
found that the Veteran had timely requested the waiver within 180 
days of receiving notification of the indebtedness in accordance 
with 38 U.S.C.A. § 5302.  

As there is no evidence of fraud, misrepresentation, or bad faith 
on the part of the Veteran and as he timely requested a waiver, 
there is no statutory bar to waiver in this case. 

The question before the Board then is whether recovery of the 
overpayment would be against equity and good conscience.  38 
C.F.R. § 1.965. 



In determining whether the recovery of the overpayment would be 
against equity and good conscience, the Board may consider 
several factors.  One consideration is whether the recovery would 
nullify the objective for which benefits were intended. 

In this case, the effect date for the apportionment is set by 
regulation, that is, the first day of the month following the 
month in which the claim was received for apportionment.  
38 C.F.R. § 34.00(e).  As the Veteran's request for apportionment 
was received in March 2001, the RO properly assigned the effect 
date of April 1, 2001, the first day of month, following the 
month in which the claim for apportionment was received. 

However under the standard of equity and good conscience the 
Board is not bound by the effective date provisions of 38 C.F.R. 
§ 3.400(e), whereas here, the law contemplates and intends 
apportionment of the Veteran's compensation following his 
incarceration after 60 days and there exists dependency hardship. 
38 C.F.R. § 3.665(e).  As recovery of the overpayment would 
nullify the objective of the apportionment because of dependency 
hardship, for which apportionment was intended, on this basis the 
recovery of the overpayment of $168.57, for the period from March 
18, 2001, to March 31, 2001 would be against equity and good 
conscience.  

And none of the other elements of equity and good conscience 
apply such as fault of the debtor, balancing of faults between 
the debtor and VA, undue hardship of collection on the debtor, 
unjust enrichment, and whether the claimant changed positions to 
his detriment, and the decision reached is not unduly favorable 
or adverse to either the Veteran or VA. 

      (The Order follows on the next page.). 









ORDER

The overpayment of the $2827.00, covering the period from April 
1, 2001, to December 31, 2001, was not properly created, and to 
this extent the appeal is granted. 

The overpayment of $168.57, covering the period from March 18, 
2001, to March 31, 2001, was properly created, and waiver of the 
recovery of the overpayment of $168.57, covering the period from 
March 18, 2001, to March 31, 2001, and a refund of $168.57 is 
granted.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


